Case: 13-60343      Document: 00512590023         Page: 1    Date Filed: 04/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60343
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 9, 2014
NAKIA RESHEA SUTTON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

DALE CASKEY; SANDRA ATWOOD; UNKNOWN CARMICHAEL; BART
GRIMES,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:10-CV-39


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Nakia Reshea Sutton, Mississippi prisoner # R4655, appeals from the
summary judgment dismissal of his 42 U.S.C. § 1983 civil rights complaint in
which he alleged that the defendants exhibited deliberate indifference to his
medical needs. He also moves for the appointment of counsel and to correct
the record.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60343     Document: 00512590023    Page: 2   Date Filed: 04/09/2014


                                 No. 13-60343

      This court must examine the basis for its jurisdiction on its own motion.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). In a civil case, a timely
notice of appeal is “mandatory and jurisdictional.” Bowles v. Russell, 551 U.S.
205, 214 (2007).
      Sutton’s notice of appeal, filed more than 30 days after the denial of his
timely motion to alter and amend judgment under Federal Rule of Civil
Procedure 59(e), is untimely. See FED. R. CIV. P. 4(a)(1)(A), (a)(4)(A). Thus,
this court lacks jurisdiction over the instant appeal, and the appeal is
DISMISSED.         See Bowles, 551 U.S. at 214.     Sutton’s motions for the
appointment of counsel and to correct the record are DENIED.




                                       2